

EXHIBIT 10.21
PVH CORP.
SCHEDULE OF NON-MANAGEMENT DIRECTORS' FEES
EFFECTIVE JUNE 20, 2019
BOARD




Annual member fee
$95,000
Retainer
Equity Award - Restricted Stock Units
$160,000 value
This award is targeted to equal the number of restricted stock units with a
value of approximately $160,000 as of the date of grant.
Presiding Director Fee
$40,000
Retainer



AUDIT & RISK MANAGEMENT COMMITTEE




Fee to chair
$40,000
Retainer
Fee to member
$20,000
Retainer



COMPENSATION COMMITTEE




Fee to chair
$35,000
Retainer
Fee to member
$15,000
Retainer



NOMINATING, GOVERNANCE & MANAGEMENT DEVELOPMENT COMMITTEE




Fee to chair
$25,000
Retainer
Fee to member
$10,000
Retainer



CORPORATE RESPONSIBILITY COMMITTEE




Fee to chair
$25,000
Retainer
Fee to member
$10,000
Retainer





All meeting-related expenses will be reimbursed to non-employee Directors.


